Citation Nr: 1402776	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  11-18 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for left ankle disorder.

3.  Entitlement to service connection for right ankle disorder.

4.  Entitlement to service connection for low back disorder.

5.  Entitlement to service connection for left knee disorder.

6.  Entitlement to service connection for right knee disorder.

7.  Entitlement to service connection for benign prostatic hypertrophy with urinary obstruction.

8.  Entitlement to service connection for right inguinal hernia.

9.  Entitlement to service connection for chronic renal failure.
10.  Entitlement to service connection for depression.

11.  Entitlement to service connection for sleep apnea.

12.  Entitlement to service connection for frostbite, left foot.  

13.  Entitlement to service connection for frostbite, right foot.  

14.  Entitlement to service connection for frostbite, left hand.  

15.  Entitlement to service connection for frostbite, right hand.  

16.  Entitlement to service connection for hypertension.  

17.  Entitlement to service connection for gout.  

18.  Entitlement to an initial disability rating greater than 30 percent for posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from June 1946 to June 1966.    

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from January 2010 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio and Waco, Texas, respectively.  The claim is currently under the jurisdiction of the Waco, Texas RO.  

The Veteran presented testimony before the RO with regard to the PTSD, hearing loss, depression, frostbite, hypertension, and gout issues at an informal hearing conference dated in January 2011.  In his June 2011 VA Form 9 (Appeal to Board of Veterans' Appeals), he requested a Board hearing but withdrew this request by correspondence dated in July 2011.  

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claim, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated through May 2013 which were considered by the RO in May and August 2013 supplemental statements of the case (SSOC).  The remaining documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  There are no documents in the VBMS file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral hearing loss, bilateral ankle disorders, a low back disorder, bilateral knee disorders, benign prostatic hypertrophy with urinary obstruction, right inguinal hernia, chronic renal failure, sleep apnea, frostbite of the bilateral upper and lower extremities, hypertension, and gout are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Although the Veteran has complained of depression, pertinent medical evidence indicates that the Veteran does not have a diagnosis of a depression disorder.

2.  During the pendency of this appeal the Veteran's PTSD has been manifested by no more than some occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms including anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for depression, are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for an initial disability rating greater than 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises from the Veteran's claim that he has depression secondary to his active military service with the United States Army from June 1946 to June 1966.  He also contends that his current service-connected PTSD is more disabling than currently evaluated.  

The Veteran submitted a claim for service connection for depression and PTSD in May 2009.  The Veteran has not yet been diagnosed with depression but was first diagnosed with PTSD in April 2010.  While the Veteran did not serve in combat and a stressor has not been corroborated, the regulations governing PTSD were amended, effective July 13, 2010 (75 Fed. Reg. 39843-52 (July 13, 2010)) which eliminated the requirement for corroborating that a claimed in-service stressor occurred if a stressor claimed by a veteran is related to his/her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor-provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.   A March 2011 VA examiner diagnosed PTSD based on the Veteran's "fear of hostile military or terrorist activity."  

Depression

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, such as psychoses, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1131; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a)  is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service treatment records are negative for depression or any other psychiatric problem during the Veteran's active military service.  Significantly, examination reports dated in June 1949, November 1961, October 1964, and January 1966 show a normal psychiatric system.  Also, in November 1961, October 1964, and January 1966 reports of medical history, the Veteran denied "frequent trouble sleeping," "depressive or excessive worry," and "nervous trouble of any sort."  

The earliest indication of the Veteran's claimed depression is the May 2009 claim noted above.  In connection with the Veteran's claim, he was afforded VA psychiatric examinations in March 2011 and September 2012.  Notably, while these examination reports show diagnoses of PTSD, they do not show diagnoses of a depression disorder.  VA treatment records dated through May 2013 and private treatment records dated through August 2009 are also negative for a diagnosis of a depression disorder.  

Here, review of the medical evidence of record indicates that the Veteran does not have, and has not at any point pertinent to this appeal had, a diagnosed depressive disorder.  While the Veteran has been diagnosed with PTSD and PTSD can include symptoms of depression, the Veteran is already service connected for PTSD.  Furthermore, he has not been diagnosed with a disorder other than PTSD manifested by depression.  Because the Veteran has not received a diagnosis for depression, he has not met the first criteria of service connection, and his claim fails.  

The Board observes that the Veteran has complained of depression and asserted that this is related to his military service.  As a layperson, the Veteran is competent, as a layperson, to report that about which he has personal knowledge-to include his own symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465, 470   (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, none of the medical evidence of record reflects a diagnosis of a current depression disorder -much less, a depression disorder to have had its onset during military service-and neither the Veteran nor his representative have presented or identified any such evidence or opinion. 

In addition to the medical evidence, in adjudicating this claim, the Board has considered the assertions of the Veteran and his representative; however, such evidence provides no basis for allowance of the claim.  As indicated above, this claim turns on the fundamental medical matter of current disability-here, one requiring a medical diagnosis-a  matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. § 3.303.  Thus, where, as here, competent evidence does not establish the existence of the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353; Brammer, 3 Vet. App. at 225.  In the instant case, the claim for service connection for depression must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met with regard to this claim. 

For all the foregoing reasons, the Board finds that the claim for service connection for depression must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

PTSD

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor. 38 C.F.R. § 4.3.
	
The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under that code, a 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).  GAF scores are generally used in examinations reports regarding veterans' psychiatric disabilities.        

Evidence relevant to the current level of severity of the Veteran's PTSD includes VA psychiatric examination reports dated in March 2011 and September 2012.  During the March 2011 VA examination, it was noted that the Veteran was first diagnosed with PTSD in April 2010 and assigned a GAF score of 50.  Specifically, it was noted that the witnessed much death and destruction during his military service in Korea and that he re-experienced this trauma in the form of nightmares, increased arousal, and avoidance.  It was noted that the Veteran first sought treatment for PTSD one year earlier after his primary care physician referred him to VA for symptoms of nightmares and difficulty sleeping.  The Veteran denied previous mental health encounters and had no history of acute psychiatric hospitalization.  Since being diagnosed with PTSD, the Veteran had been attending Korean War PTSD group sessions offered by VA.  The Veteran reported inconsistent medication compliance due to side effects, including "flu-like symptoms."  He did, however, report some improvement in mood while taking his medication consistently.  The Veteran had never participated in individual psychotherapy.  According to his records the Veteran first experienced nightmares about his experiences in Korea in 1966 after retirement from the military, but never sought help.  

The Veteran reported difficulties with recurring nightmares about military trauma and instances where he attempted to awaken from bad dreams, but this was "unsuccessful during the moment."  He related a fear of going to sleep in the past, according to comments from his spouse.  Additionally, he used to drink heavily after the military to aid with sleep.  He stated, "there is nothing to be jolly about."  He avoided conversations about the military and was "nervous" during loud noises, similar to a car backfiring.  He was sensitive during cold conditions, as he used to endure extensive cold conditions while stationed in Korea.  According to records, "He states that when he first came back from Korea, he would tend to be quite cold intolerant, states people could not understand why he was so bundled up even if the weather was just a little bit cold, but states the cool weather was too reminiscent of the icy cold conditions in Korea.  He reports that over the past few years, he will seem to experience low mood for a few days at a time for no reason.  During these days, he states that he does not feel like doing anything, has poor appetite and low energy.  He states that this tends to remit on its own.  He states that perhaps his most problematic symptoms are sleep or lack thereof.  He states that if he tries to sleep in a bed, everything is too quiet and it is worse, that he is scared to go to sleep."  The Veteran verified the aforementioned symptoms, and he indicated that his psychiatric symptoms began in 1953.  His symptoms occurred "every night" with no significant remission of symptoms; he rated the severity of the symptoms as "severe."  

The Veteran denied a history of legal infractions.  He attended some college and primarily worked as a machinist after his military service for 25 years and retired in 1995.  He denied work performance difficulties or significant time lost from work due to mental health issues.  In fact, he was offered a supervisory position, but declined to be closer to family.  The Veteran was married to his first wife for 45 years but she died in 1995 due to lung cancer. The Veteran remarried two years later to his current spouse.  He had three children by his first marriage.  He reported that his relationship with his current spouse was "good" but he indicated a propensity to "fly off the handle" on occasion, and "she gives me my space."  He had positive relationships with most of his children and communicated with them regularly.  The Veteran did express some distancing and estrangement from his son, however.  He related that sometimes his spouse informed him that he "fights in his sleep."  The Veteran enjoyed exercising, walks on the treadmill, and visits to the gym.  He attended weekly PTSD groups and had established some close relationships with some of the group members.  He spent his spare time with exercise, watching television, and computer games.  With regard to substance abuse, the Veteran reported that he had been sober from alcohol for 26 years.  He denied illicit drug use.  The Veteran denied a history of violence or assaults and also denied a history of suicide attempts or acts of self-harm.  

On mental status examination, the Veteran did not demonstrate deficits in through process or communication.  The Veteran denied hallucinations and no delusions were elicited.  He made appropriate eye contact and was cooperative and pleasant.  His mood was mildly euthymic with mood congruent affect.  Auditory comprehension was intact.  There were no deficits in psychomotor activity.  He presented with a cane and his posture was slightly convex with slow gait.  Hygiene and grooming were good.  He was dressed casually and appropriately for the environment.  The Veteran denied homicidal or suicidal ideations.  His ability to maintain minimal personal hygiene and perform daily activities of living was intact.  He was alert and fully oriented to person, place, time, and situation.  Compared to same-age peers, the Veteran reported he had occasional problems with long-term memory.  His short-term memory was intact.  He denied obsessive-compulsive behavior, yet he was avoidant of military-related stimuli (e.g., movies or television programs).  The Veteran's rate and flow of speech was within normal limits.  He denied experiencing panic attacks.  He endorsed anhedonia, reduced motivation, low energy/fatigue, feelings of helplessness and loneliness, appetite fluctuations, stress, irritability, and stress/anxiety.  He denied impaired impulse control difficulties.  The Veteran acknowledged sleep difficulties characterized by primary and middle insomnia, wakefulness and recurring nightmares about the military.  The examiner diagnosed PTSD and assigned a GAF score of 48-50.

During the September 2012 VA psychiatric examination a diagnosis of PTSD was continued.  The examiner wrote that the Veteran's PTSD resulted in "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  The Veteran continued to have a "congenial" relationship with his current wife and had regular contact with his three children from his first marriage.  With regard to other social relationships, the Veteran had friends from church and ex-military friends.  He went to the gym two to three times per week and socialized with people there, attended church weekly, Bible class once a week, and the PTSD group at the VA.  He socialized nearly every day.  The Veteran denied feelings of detachment/estrangement from others and reported that he "enjoys life."  

On mental status examination, the Veteran appeared on time, was well nourished, and dressed in casual clothing.  His gait was slow and aided by use of a cane and he was in no acute distress.  Intellectual functioning was estimated as average.  Affect was appropriate to the content of the discussion in both intensity and direction.  Thought processes were clear, logical, linear, coherent, and goal directed.  

The examiner noted a July 2012 VA treatment record in which the Veteran reported having nightmares less often since using "alpha stem for back."  He indicated that he "feels nervous," "jumpy," and was "not too comfortable in crowds."  He denied assaultive behaviors and substance abuse.  He was oriented to person, place, and time.  On a scale of 1 to 10 the Veteran rated his depression and anxiety as a 5.  He reported memory deficits such as losing small items, forgetting why he went into a room, needing a shopping list, and other examples that fall with the normal range of memory.  The Veteran denied panic attacks and impulse control.  With regard to sleep impairment, the Veteran reported getting five hours of sleep at night, awakening one to three times, and waking feeling rested and with good energy.  With regard to dreams, the Veteran indicated that he would dream almost every night, though recently he had pleasant dreams since starting the "alpha stim."  The examiner noted insomnia or hypersomnia.  

With regard to the Veteran's current PTSD symptoms the examiner wrote that the Veteran experienced anxiety, sleep impairment, and mild memory loss.  There was no depressed mood, suspiciousness, panic attacks, near-continuous panic or depression, significant memory loss, flattened affect, abnormal speech, difficulty in understanding complex commands, impaired judgment or abstract thinking, impairment in thought process or communication, disturbances in motivation or mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, obsessional rituals, impaired impulse control, spatial disorientation, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger or hurting self or others, neglect of personal appearance or hygiene, intermittent ability to perform activities of daily living, or disorientation to time/place.  The examiner wrote that the Veteran was capable of managing his financial affairs.  

The examiner wrote that the Veteran's main PTSD symptom was sleep disturbance, which had notably improved since the addition of Alpha Stim treatment.  He was long retired after many years of employment, so no occupational functioning was noted.  He also experienced minimal social impairment and, while uncomfortable in crowds, he managed to maintain a very full social life between the gym and church activities.  He continued to experience symptoms such as anxiety, suspiciousness, chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  The prognosis was that the Veteran should continue to cope with the skills and good supports that he had developed over the years.  

Also of record are VA outpatient treatment records dated from June 2009 through May 2013 which show treatment for the Veteran's PTSD.  Significantly, these records show that the Veteran has attended a weekly Korean War PTSD Group since at least May 2011.  The assessment for nearly all of these visits is "PTSD, no suicidal, homicidal or psychotic behavior noted."    





when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: 

Considering such evidence in light of the criteria noted above, the Board finds the Veteran's PTSD does not meet the criteria for at least the next higher, 50 percent, evaluation.  As noted above, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to symptoms like flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

Here, the Board finds that those delineated symptoms are not characteristics of the Veteran's disability throughout this appeal.  In this respect, the Veteran has not been found to have such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; or difficulty in understanding complex commands.  The Veteran has also not been shown to have any significant impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks).  Although some memory loss was demonstrated, it was also noted that this was consistent with his age.  He did not demonstrate impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.  For instance, the Veteran has reported a number of positive relationships: with his current wife, grown children, and several friends.  He also attends church and Bible study and was reported to socialize every day.  As for industrial impairment, the Veteran retired in 1994/95 due to age and not disability.  

The Veteran's symptoms are more closely in line with a 30 percent evaluation.  For instance, he currently exhibits symptoms such as anxiety, suspiciousness, and chronic sleep impairment; such disturbances are more characteristic of the criteria for the 30 percent rating.  His functioning can be described as satisfactory as he has routine behaviors, is capable of self care, and is conversant and capable of describing his situation in detail.  As the criteria for the next higher, 50 percent rating are not met, it logically follows that the criteria for any higher evaluation likewise are not met.

The Board does not find evidence that the Veteran's disability rating should be increased for any separate period based on the facts found during the appeal period.  The evidence of record supports the conclusion that he is not entitled to an evaluation greater than 30 percent during any time within the appeal period.
In conclusion, the Board finds that the evidence warrants a disability rating of no more than 30 percent under DC 9411 for the Veteran's PTSD.

The Board also finds that no higher evaluations can be assigned pursuant to any other potentially applicable diagnostic codes.  Because there are specific diagnostic codes to evaluate PTSD, consideration of other diagnostic codes for evaluating the disability does not appear appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability); Butts v. Brown, 5 Vet. App. 532 (1993).

The Board has also considered his statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses. Layno, 6 Vet. App. at 470.  However, far more probative are the examination reports prepared by skilled professionals.  Such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

The Board finds that the Veteran has presented credible lay evidence.  However, such evidence does not provide a basis for a higher evaluation.  Furthermore, other than requesting a higher evaluation, his pleadings have been non-specific.  However, the Board does find that the Veteran's reports to the examiners to be competent and credible.  

As such, the Board finds the examination reports to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In conclusion, the Board finds that the preponderance of the evidence is against an increased rating for PTSD and the appeal is denied.

As to whether the record raises the matter of referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that the PTSD is manifested by anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  The rating criteria contemplate these impairments.  As such, the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations for the service-connected disorders are adequate and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).  111 (2008).

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran retired in 1994/95 due to age and length of service, not due to disability.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time.

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing. See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008). Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include AMC).  Id.; Pelegrini, 18 Vet. App. at 112.   See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

A July 2009 pre-rating letters notified the Veteran as to what information and evidence was needed to satisfy the elements of what were then both claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also informed the Veteran to submit any evidence in his possession pertinent to the claim (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  After the RO's award of service connection for PTSD, and the Veteran's disagreement with the initial rating assigned, an April 2013 statement of the case set forth the criteria for a higher rating for this disability.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA medical records, and the reports of various VA examinations.  The Board also finds that no further RO action, prior to appellate consideration, is required. Although the service treatment records may not complete, they are not necessary to decide the claims herein as the service connection claim for depression was denied because there is no diagnosis of this disorder.  The Veteran has not identified any additional records that are relevant to her rating claims on appeal, and the Board finds that no additional RO action to further develop the record in connection with any matter herein decided, prior to appellate consideration, is required.  

In particular, the Board notes that the Veteran has-been afforded adequate VA examinations in March 2011 and September 2012, the reports of which reflect consideration of all relevant evidence of record and contain sufficient detail upon which to rate his service-connected PTSD.  

As for the Veteran's January 2011 RO hearing, the Board notes that the Veteran was provided an opportunity to set forth his contentions regarding the PTSD and depression issues adjudicated below during the hearing before a Decision Review Officer (DRO).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2)  requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the January 2011 hearing, the DRO enumerated the issues on appeal.  See Hearing Transcript (T.) at p. 1.  Also, information was solicited regarding the etiology and current symptoms of his claimed PTSD and depression and whether there were any outstanding medical records available.  See T. at pgs. 3-35.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claims.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any existing, pertinent evidence, apart from the unavailable records noted above, that has not been obtained.  The record also otherwise presents no basis for further development to create any additional evidence to be considered in connection with any of the matters currently under consideration.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

ORDER

Service connection for depression is denied.

An initial disability rating greater than 30 percent for PTSD is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Initially, the Board is unclear whether the Veteran wishes to pursue nine of the eighteen issues currently on appeal, specifically entitlement to service connection for bilateral ankle disorders, a low back disorder, bilateral knee disorders, benign prostatic hypertrophy with urinary obstruction, right inguinal hernia, chronic renal failure, and sleep apnea.  Significantly, in January 2011 correspondence, the Veteran wrote that he wished to withdraw the nine issues noted above.  Also, the Veteran only addressed the issues regarding PTSD, hearing loss, depression, frostbite, hypertension, and gout during the January 2011 RO hearing.  While a May 2011 statement of the case (SOC) included the nine purportedly withdrawn issues, handwritten notations in that SOC show that those nine issues were withdrawn and both a May 2013 SSOC and July 2013 VA Form 646 (Statement of Accredited Representative in Appealed Case) do not include the nine issues.  However, a subsequent August 2013 SSOC and August 2013 VA Form 646 do include the nine issues.  Upon remand, clarification should be made as to whether the Veteran wishes to pursue these nine issues and, if so, whether he desires a hearing on these issues.   

Furthermore, the Board notes that the Veteran had approximately 20 years of active duty service.  However, the available service treatment records are scant in that they fit in one small envelope.  Furthermore, while the available service treatment records include a January 1966 retirement examination, the Veteran was not discharged from military service until June 1966 and there are no medical records dated between January 1966 and June 1966.  When obtaining records in the custody of a Federal department or agency, VA is to make as many requests as are necessary to obtain relevant records from a Federal department or agency, which includes service treatment records. 38 C.F.R. §3.159(c)(2).  VA is to end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Id.  Such cases would include when a Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  Id.  

In accordance with 38 C.F.R. § 3.159(c)(2), the Board is recommending that the RO make an attempt to obtain any missing service treatment records by all appropriate channels, to include the National Personnel Records Center (NPRC).  The RO is further instructed in its request to instruct the requested repository to provide it with a written response if the requested records do not exist or the repository does not have them.  

With regard to the hypertension issue, while the Veteran's available service treatment records are negative for an indication of hypertension, during the January 2011 RO hearing the Veteran testified that he was told that he had hypertension on discharge examination from military service.  A January 1966 retirement examination is negative for an indication of hypertension, however, as above, the Veteran was not discharged from military service until June 1966 and there are no medical records dated between January 1966 and June 1966.  Furthermore, private treatment records note a diagnosis of hypertension as early as 1968, approximately two years after military service.  Hypertension will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If the Veteran's hypertension manifested to a compensable degree of at least 10 percent within one year from June 1966, service connection for hypertension may be awarded on a presumptive basis.  The Veteran has not yet been afforded a VA examination with regard to the hypertension claim.  As such, the Board finds that a medical opinion is necessary to decide this claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, a remand is required in order to afford the Veteran a VA examination so as to determine whether the Veteran's current hypertension was incurred during or within one year of the Veteran's military service.  

With regard to the frostbite issues, the Veteran contends that he suffered from frostbite in service while stationed in Korea and/or Germany beginning in the winter of 1952.  Specifically, he asserts that he was exposed to very cold weather during these assignments.  The Veteran's service-personnel records show that he was stationed in Korea from February 1952 to November 1952 and again from June 1959 to June 1960.  He was also stationed in Germany from July 1962 to July 1964.  Service treatment records are negative for frostbite but show that the Veteran was treated for blisters and fungus of the feet in November 1953.  A June 2009 VA treatment record shows an assessment of "dermatitis" and notes that the Veteran was being followed by dermatology.  A September 2012 VA treatment record shows complaints of tingling in the Veteran's hands and feet.  The Veteran also reported a history of prior surgeries to remove calluses and corns.  The Board finds the circumstances of the Veteran's service are consistent with allegations of cold weather exposure.  The Veteran has not yet been afforded a VA examination with regard to his claimed frostbite residuals.  An examination and opinion are necessary to determine whether there are any current residuals of cold weather injury related to active military service.  See McClendon, 20 Vet. App. at 79; 38 C.F.R. § 3.159(c)(4).

With regard to the gout issue, during the January 2011 RO hearing the Veteran testified that he was first treated for gout in his feet while stationed in Hawaii in 1947.  He indicated that he went to sick call for gout several times and, on occasion, was given a reprieve from marching and/or wearing his combat boots.  As above, service treatment records show that the Veteran was treated for blisters and fungus of the feet in November 1953.  Private treatment records show an impression of gout as early as August 2003.  The Veteran has not yet been afforded a VA examination with regard to his claimed gout.  An examination and opinion are necessary to determine whether the Veteran currently experiences gout related to his active military service.  See McClendon, 20 Vet. App. at 79; 38 C.F.R. § 3.159(c)(4).

Furthermore, a review of the claims file shows VA treatment records dated through May 2013.  As it appears likely that VA treatment records dated subsequent to May 2013 are in existence but not yet of record any outstanding VA outpatient treatment records should be obtained on remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Request clarification from the Veteran as to whether he wishes to pursue the issues of entitlement to service connection for bilateral ankle disorders, a low back disorder, bilateral knee disorders, benign prostatic hypertrophy with urinary obstruction, right inguinal hernia, chronic renal failure, and sleep apnea.  If so, the Veteran should also clarify whether he desires a hearing on these issues.

2. Provide the Veteran an opportunity to identify any healthcare provider who treated him for his claimed disorders.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

3. Make an attempt to obtain any outstanding service treatment records.  The RO/AMC is further instructed in its request to instruct the requested repository to provide it with written responses if the requested records do not exist or the repository does not have them.

4. Request all outstanding VA treatment records dated from May 2013 to the present.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

5. After obtaining the above records, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of the claimed hypertension.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.  

The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's hypertension is related to his military service.  The examiner should further consider whether the Veteran developed hypertension within one year of his separation from military service.  In this regard, the examiner should opine as to whether it is at least as likely as not that the Veteran had hypertension within one year after June 30, 1966, his date of separation from service, and, if so, to describe the manifestations.

In offering any opinion, the examiner must consider the full record, to include service treatment records and the Veteran's lay statements.  Specifically, the examiner should consider the private treatment record dated in August 2003 showing a history of hypertension since 1968. 

The examiner should provide the supporting rationale for any opinion expressed.

6. After obtaining the above records, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of the claimed frostbite residuals and gout of the lower extremities.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.  

All current disorders of the upper and lower extremities should be clearly reported.  The examiner should be notified that cold weather exposure during the Veteran's active military service is assumed based on the circumstances of his service in Korea from February 1952 to November 1952 and again from June 1959 to June 1960 as well as his service in Germany from July 1962 to July 1964.  The examiner should offer an opinion in response to the following: is it at least as likely as not that any currently diagnosed disorder of the upper or lower extremities (to include gout) are due to the Veteran's military service, to include cold weather exposure (claimed as frostbite) during the Veteran's service in Korea and/or Germany? 

In offering any opinion, the examiner must consider the full record, to include service treatment records and the Veteran's lay statements.  Specifically, the examiner should consider the service treatment records showing that the Veteran was treated for blisters and fungus of the feet in November 1953  

The examiner should provide the supporting rationale for any opinion expressed.

7. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


